DETAILED ACTION
Claims 21-40 are presented for examination.
Requirement for Election/Restriction
Tie-2 Activators
Claims 21-40 are generic to the following disclosed patentably distinct species: Tie-2 activators, which appear to be disclosed by Applicant as inhibitors of protein tyrosine phosphatase beta (PTP-) that reduce rate of dephosphorylation of the Tie-2 receptor tyrosine kinase – an effect that results in amplification of the Ang-1 signal through Tie-2 (p.2, l.12-15; p.16, l.13-p.36, l.20; p.36, l.21-p.41, l.4). The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required to make the following species election:
Election of ONE single disclosed species of Tie-2 activator from those specifically disclosed in the specification for examination on the merits. 
Applicant MUST also provide: (i) a chemical name of the elected compound; (ii) a CAS Registry number for the elected compound; (iii) a structural depiction of the elected compound; (iv) an explicit citation to the as-filed specification in which the elected compound is disclosed; and (v) the claims readable upon the elected compound.
Applicant MUST also explicitly state on the record whether the single disclosed species of elected Tie-2 activator functions to amplify Ang-1 signaling specifically in the lung of the subject, as required by claims 39-40, or not.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, as instructed above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Subject Populations
This application contains claims directed to the following patentably distinct species of subject populations (claims 25, 27, 29). 
Applicant is required to make the following species election:
Election of ONE single disclosed species of subject population of the claimed method from those specifically recited in instant claims 25, 27 or 29, which are: (i) the subject has sepsis (claim 25), (ii) the subject has lung edema (claim 27), or (iii) the subject has pulmonary failure (claim 29).
The species are independent or distinct because the subjects each suffer from a distinct disease state, which affects different organ systems and exhibits different pathophysiological manifestations of disease. Also, such patient populations are not necessarily amenable to the same type of pharmacologic therapy. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 21-24, 26, 28 and 30-40 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 14, 2022